internal_revenue_service number release date index number ------------------------- --------------------------------- ---------------------------------- ----------------------------------------- ---------------------------- --------------------- ----------------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------- --------------------- ----------------------------------------------------- telephone number -------------------- refer reply to cc psi plr-122811-07 date date ------------------------------------------ -------------------------------------------------------------- ------------------------------------------------------------------- ----------------------------------------------------- ----------------------------------------------------------------- legend x ----------------------------------------------------------- company ----------------------------------------------------------- company ----------------------------------------------------------- company ----------------------------------------------------------- company ----------------------------------------------------------- trust ------------------------------------ llc state state -------------------- ------------------- ------------- ---------------------------- plr-122811-07 dear ------------------ correspondence submitted on behalf of x by x’s authorized representatives requesting entity classification rulings under sec_7701 and sec_7704 of the internal_revenue_code this responds to a letter dated date together with subsequent the information submitted states that x is the ultimate parent company of company company company and company company is a domestic life_insurance_company that issues variable_annuity and variable life_insurance contracts variable_contracts in states the district of columbia guam puerto rico and the virgin islands company is a domestic life_insurance_company that issues variable_contracts in one state company is a domestic life_insurance_company that issues variable_contracts in states and the district of columbia company is a domestic insurance_company that issues variable_contracts in states and the district of columbia collectively the insurance_companies trust is a state business_trust organized under the laws of state trust is an open-end management investment_company registered under the investment_company act of the beneficial_interest in trust is divided into transferable shares under authority granted in trust’s declaration of trust the trustees of trust divide its shares into several portfolios or series of portfolios trust portfolio each trust portfolio is separate from each other trust portfolio each trust portfolio is currently taxed as a separate regulated_investment_company ric under sec_851 with respect to any trust portfolio in existence prior to the effective date of sec_301_7701-2 and sec_301_7701-3 of the procedure and administration regulations each trust was taxed as a corporation with respect to any trust portfolio in existence on or after the effective date of sec_301_7701-2 and sec_301_7701-3 each trust portfolio elected to be treated as an association_taxable_as_a_corporation for federal_income_tax purposes each trust portfolio that has filed a tax_return has elected ric status the trust portfolios may issue more than one class of shares currently each of the trust portfolios issues one or more of classes of shares and sells shares of its trust portfolios only to the following the insurance_companies to be held in their separate_accounts which serve as the underlying investments for variable_annuity and variable life_insurance contracts variable_contracts issued by such companies the insurance_companies to be held in their general accounts in a manner consistent with sec_1_817-5 of the income_tax regulations and other trust portfolios of trust trust does not offer its shares directly to the public trust proposes to reorganize its business operations into llc which will be an open-end management investment_company organized under the laws of state as a series limited_liability_company the reorganization each trust portfolio will undergo the following steps to effectuate the reorganization each trust portfolio will transfer its plr-122811-07 assets to a corresponding llc portfolio in exchange for the membership interest in llc portfolio and llc portfolio’s assumption of trust portfolio’s liabilities the trust portfolio will distribute in complete_liquidation the llc portfolio’s membership interest to the trust portfolio shareholders alternatively trust may be reorganized through a state statutory conversion to effect the same result of a single llc portfolio holding the assets and liabilities of a corresponding single trust portfolio the beneficial interests in llc’s property will be divided into shares shares in multiple segregated portfolios of assets the llc portfolios each with separate investments llc’s operating_agreement restricts both the transferability of shares and the kind of persons which are eligible to be shareholders of llc portfolios the llc portfolios will support the insurance companies’ variable_contracts immediately after the reorganization shares of the llc portfolios will be held only by domestic life_insurance_companies either directly or though separate_accounts of such companies and by other llc portfolios premiums received by the insurance_companies for a variable_contract are allocated to one of the segregated_asset accounts separate_accounts maintained by each of the insurance_companies company and company each maintain five separate_accounts company and company each maintain four separate_accounts these separate_accounts are maintained for life_insurance contracts variable_annuity contracts and group annuity_contracts the separate_accounts maintained for variable life_insurance contracts or variable_annuity contracts other than the group annuity_contracts are registered under the act registered accounts and the offering of interests under the contracts funded in the registered accounts is registered under the securities act of act the separate_accounts maintained for group annuity_contracts are not registered under the act and the offering of interests under contracts funded in those unregistered separate_accounts is not registered under the act the income gains and losses from the assets of a separate_account are credited to or charged solely against that separate_account each separate_account has subaccounts after the reorganization each subaccount will invest solely in a single llc portfolio of llc or in another investment option available under the variable_contracts the holder of a variable_contract may specify in which subaccounts the premiums are to be invested the benefits that one of the insurance_companies pays to the contract holder are determined by reference to the investment return associated with and the market_value of the relevant underlying investment options supporting the variable_contract including the llc portfolios of llc however the benefits under the variable_contracts can vary significantly from the value of the shares in the portfolios especially where a contract holder dies before his or her life expectancy the contract holder is typically entitled to a minimum payment regardless of the llc portfolio performance typically a variable_contract cannot be redeemed within a specified period without a penalty nor sold at face value furthermore the interests in a portfolio are owned by the insurance_company issuing the variable_contract for federal plr-122811-07 income_tax purposes the contract holder only has claims against the insurance_company issuing the variable_contract and not against the income gains losses or distributions of the portfolios each trust portfolio has elected to be treated as a separate ric and one or more of the insurance_companies and their separate_accounts have invested in each of the trust portfolios some trust portfolios have more than one shareholder while others have only a single shareholder after the reorganization certain llc portfolios that have only a single shareholder will not elect to be taxed other than as an entity disregarded as separate from its owner collectively type d llc portfolios if a type d llc portfolio sells shares to one or more additional owners such llc portfolio will have two or more members and will not elect to be treated as an entity other than a partnership certain llc portfolios each of which will have more than one member following the reorganization collectively type p llc portfolios will not elect to be treated as an entity other than as a partnership certain llc portfolios will elect to be treated as an association_taxable_as_a_corporation for federal_income_tax purposes effective on the date of formation so that they may be taxed as rics collectively type c llc portfolios x makes the following representations regarding trust’s current business operations and the future business operations of llc after the reorganization trust is a business_trust that has never held itself out to be a state law corporation each trust portfolio is currently a separate ric as defined in sec_851 llc will be a series limited_liability_company under state law and will not hold itself out to be a state law corporation after the reorganization of a_trust portfolio that currently has only one shareholder into its corresponding type d llc portfolio such type d llc portfolio will not elect to be treated as anything other than an entity disregarded as separate from its owner if any type d llc portfolios thereafter sell shares to one or more additional owners such type d llc portfolios will have more than one owner and will not elect to be classified as something other than a partnership after the reorganization of a_trust portfolio that currently has two or more owners into its corresponding type p llc portfolio such type p llc portfolio will not elect to be treated as an entity other than as a partnership after the reorganization of a_trust portfolio into its corresponding type c llc portfolio such portfolio will elect to be classified as an association that will be taxable as a ric for federal_income_tax purposes plr-122811-07 following the reorganization llc may in the future establish and designate one or more additional llc portfolios any such additional llc portfolios will engage in the same business operations and satisfy the same representations as types d p or c llc portfolios if shares are sold to other insurance_companies the shares of each llc portfolio will not be held by more than domestic life_insurance_companies shares of each llc portfolio will be issued only to i the separate_accounts of the insurance_companies ii the separate_accounts of other domestic life_insurance_companies iii other llc portfolios of llc and iv other persons specified in sec_1_817-5 i - iii each of the insurance_companies that purchases shares of an llc portfolio for its separate_accounts and each of the other insurance_companies that purchase shares of an llc portfolio for its separate_accounts will be treated as the owner of those shares for federal_income_tax purposes the assets of the registered accounts of the insurance_companies and of the registered accounts of the other insurance_companies will satisfy the diversification tests of sec_817 and sec_1_817-5 allocations of taxable_income gain loss deductions and credits of each type p llc portfolio and each type d llc portfolio if shares in such type d llc portfolio are sold to one or more additional owners will be made in accordance with sec_704 and sec_704 except as required by sec_704 each shareholder’s allocable share of such portfolio’s income or loss will be comprised of a proportionate share of each item_of_income or loss of such portfolio each llc portfolio will consist of a separate pool of assets liabilities and stream of earnings the shareholders of an llc portfolio may share in the income only of that llc portfolio the ownership_interest of the shareholders of an llc portfolio will be limited to the assets of that llc portfolio upon redemption liquidation or termination of such llc portfolio the payment of the expenses charges and liabilities of an llc portfolio will be limited to that llc portfolio’s assets plr-122811-07 the creditors of an llc portfolio are limited to the assets of that llc portfolio for recovery_of expenses charges and liabilities each llc portfolio will have its own investment objectives policies and restrictions votes of shareholders may be conducted by each llc portfolio separately with respect to matters that affect only that particular llc portfolio except to the extent the act requires shares to be voted as a single class of shares the shares of each llc portfolio are not and will not be traded on an established_securities_market the shares of each llc portfolio are not and will not be regularly quoted by any person such as a broker or dealer making a market in the shares no person regularly makes available and will not make available to the public including customers or subscribers bid or offer quotes with respect to the shares or stands ready or will stand ready to effect buy or sell transactions at the quoted prices for itself or on behalf of others no shareholder has or will have a readily available regular and ongoing opportunity to sell or exchange the shares through a public means of obtaining or providing information of offers to buy sell or exchange shares there is no plan or intention for the redemption of shares by an llc portfolio to be combined with the issuance of shares in the portfolio to a new_shareholder shares of llc are not transferable by any shareholder without first obtaining the consent of the board_of llc the board cannot unreasonably withhold its consent to a proposed transfer the board however can withhold its consent if it determines that the transfer may i result in a person who is not an eligible shareholder becoming a record or beneficial_owner of the shares ii cause an llc portfolio to cease to be an entity to which sec_1_817-5 applies iii cause an llc portfolio to be treated as a publicly_traded_partnership as defined in sec_7704 or iv result in a violation of the act or the act or other applicable law notwithstanding the foregoing a shareholder is permitted to transfer shares of which it is the record_owner without first obtaining the consent of the board if the transfer is made i to a successor that is an eligible shareholder and ii in connection with a plr-122811-07 merger consolidation sale of substantially_all assets or similar transaction to which the shareholder is a party x requests a ruling that after the reorganization each type c llc portfolio will be classified as an association taxable as a ric unless it makes an election to be treated otherwise each type d llc portfolio will be classified as an entity disregarded as an entity separate from its owner unless it makes an election to be treated otherwise each type p llc portfolio and each type d llc portfolio if shares of the type d llc portfolio are sold to one or more additional owners will be classified as a partnership unless it makes an election to be treated otherwise any additional portfolios established by llc in the future which will engage in the same business operations and satisfy the same representations of type p d or c llc portfolios will be properly classified as i a partnership if such portfolio ha sec_2 or more owners unless it makes an election to be classified otherwise ii a disregarded_entity if such portfolio has a single owner unless it makes an election to be treated otherwise or iii an association_taxable_as_a_corporation that will be treated as a ric if it elects to be so treated unless it thereafter makes an election to be treated otherwise each type p llc portfolio and each type d llc portfolio that is classified as a partnership will not be treated as a publicly_traded_partnership entity classification rulings sec_301_7701-3 provides that a business_entity that is not classified as a corporation an eligible_entity under sec_301_7701-2 or can elect its classification for federal tax purposes an eligible_entity with at least two members can elect to be classified as either an association and thus a corporation under sec_301_7701-2 or a partnership and an eligible_entity with a single owner can elect to be classified as an association or to be disregarded as an entity separate from its owner sec_301_7701-3 provides generally that unless the entity elects otherwise a domestic eligible_entity is i a partnership if it has two or more members or plr-122811-07 ii disregarded as an entity separate from its owner if it has a single owner sec_301_7701-3 provides generally that an eligible_entity may elect to be classified other than as provided under sec_301_7701-3 or to change its classification by filing form_8832 entity classification election with the service_center designated on form_8832 based solely on the facts and the representations submitted we conclude a sec_2 each type p llc portfolio and each type d llc portfolio if shares in such follows provided that each type d llc portfolio has a single owner and does not make an election to be treated otherwise it will be disregarded as an entity separate from its owner type d llc portfolio are sold to one or more additional owners will be treated as a partnership provided such portfolios do not make an election to be treated otherwise provided that a type c llc portfolio makes an election to be classified as an association_taxable_as_a_corporation for federal_income_tax purposes such type c llc portfolio will be classified as an association_taxable_as_a_corporation for federal_income_tax purposes unless it thereafter makes an election to be treated otherwise each type c llc portfolio will be taxed as a ric after the reorganization if it qualifies to be treated as a ric under subchapter_m of the code any additional portfolios established by llc in the future which will engage in the same business operations and satisfy the same representations of the type p d or c llc portfolios will be properly classified as i a partnership if such portfolio ha sec_2 or more owners unless it makes an election to be classified otherwise ii a disregarded_entity if such portfolio has a single owner unless it makes an election to be treated otherwise or iii an association_taxable_as_a_corporation that will be treated as a ric if it elects to be so treated unless it thereafter makes an election to be treated otherwise publicly_traded_partnership ruling partnership will be treated as a corporation sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in such partnership are traded on an established_securities_market and interests in such partnership are readily_tradable on a secondary market or the substantial equivalent thereof an interest in a partnership includes a any interest in the capital or profits of the sec_1_7704-1 provides that for purposes of sec_7704 and sec_1_7704-1 sec_7704 provides that except as provided in sec_7704 a publicly traded sec_1_7704-1 provides that for purposes of sec_7704 and sec_1_7704-1 sec_1_7704-1 provides that for purposes of sec_7704 and sec_1_7704-1 sec_1_7704-1 provides that for purposes of sec_1_7704-1 interests in plr-122811-07 partnership including the right to partnership_distributions and b any financial_instrument or contract the value of which is determined in whole or in part by reference to the partnership including the amount of partnership_distributions the value of partnership assets or the results of partnership operations a transfer of an interest in a partnership means a transfer in any form including a redemption by the partnership or the entering into of a financial_instrument or contract described in sec_1_7704-1 interests in a partnership that are not traded on an established_securities_market within the meaning of sec_7704 and sec_1_7704-1 are readily_tradable on a secondary market or the substantial equivalent thereof if taking into account all of the facts and circumstances the partners are readily able to buy sell or exchange their partnership interests in a manner that is comparable economically to trading on an established_securities_market a partnership are readily_tradable on a secondary market or the substantial equivalent thereof if-- i interests in the partnership are regularly quoted by any person such as a broker or dealer making a market in the interests ii any person regularly makes available to the public including customers or subscribers bid or offer quotes with respect to interests in the partnership and stands ready to effect buy or sell transactions at the quoted prices for itself or on behalf of others iii the holder of an interest in the partnership has a readily available regular and ongoing opportunity to sell or exchange the interest through a public means of obtaining or providing information of offers to buy sell or exchange interests in the partnership or iv prospective buyers and sellers otherwise have the opportunity to buy sell or exchange interests in the partnership in a time frame and with the regularity and continuity that is comparable to that described in the other provisions of sec_1_7704-1 interests in a partnership are not traded on an established_securities_market within the meaning of sec_1_7704-1 and are not readily_tradable on a secondary market or the substantial equivalent thereof within the meaning of sec_1_7704-1 even if interests in the partnership are traded or readily_tradable in a manner described in sec_1_7704-1 or c unless-- the partnership participates in the establishment of the market or the inclusion of its interests thereon or the partnership recognizes any transfers made on the market by-- i redeeming the transferor partner in the case of a redemption or repurchase by the partnership or ii admitting the transferee as a partner or otherwise recognizing any rights of the transferee such as a right of the transferee to receive partnership_distributions directly or indirectly or to acquire an interest in the capital or profits of the partnership sec_1_7704-1 provides that for purposes of sec_7704 and sec_1_7704-1 plr-122811-07 sec_1_7704-1 provides that for purposes of sec_7704 and this revproc_2007_3 sec_3 2007_1_irb_112 provides the service will not section except as otherwise provided in sec_1_7704-1 interests in a partnership are not readily_tradable on a secondary market or the substantial equivalent thereof if i all interests in the partnership were issued in a transaction or transactions that was not required to be registered under the act and ii the partnership does not have more than partners at any time during the taxable_year of the partnership issue a ruling on whether interests in a partnership that are not traded on an established_securities_market within the meaning of sec_7704 and sec_1_7704-1 are readily_tradable on a secondary market or the substantial equivalent thereof under sec_1 c rulings specifically pertaining to portfolios supporting variable_contract arrangements of life_insurance_companies do not fall within the intended scope of the no rule area the shares in each type p llc portfolio and each type d llc portfolio if shares in such type d llc portfolio are sold to one or more additional owners are interests in the capital or profits of the portfolios therefore the shares are partnership interests for purposes of sec_7704 see sec_1_7704-1 the sale of shares to other insurance_companies or to the separate_accounts of other insurance_companies does not fall within the definition of trading on an established_securities_market as defined in sec_7704 and sec_1_7704-1 additionally shares may only be sold to the separate_accounts of the insurance_companies the separate_accounts of other domestic life_insurance_companies other llc portfolios of llc and other persons specified in sec_1_817-5 i - iii and i are not regularly quoted by any person such as a broker or dealer making a market in the interests ii no person regularly makes available to the public including customers or subscribers bid or offer quotes with respect to the shares and stands ready to effect buy or sell transactions at the quoted prices for itself or on behalf of others iii the share holder does not have a readily available regular and ongoing opportunity to sell or exchange the interest through a public means of obtaining or providing information of offers to buy sell or exchange interests in the partnership or iv prospective buyers and sellers do not otherwise have the opportunity to buy sell or exchange shares in a time frame and with the regularity and continuity that is comparable to that described in the other provisions of sec_1 c based solely on the information submitted and the representations made we conclude that following the reorganization each type p llc portfolio and each type d llc portfolio that is classified as a partnership will not be treated as a publicly_traded_partnership except as specifically set forth above no opinion is expressed or implied plr-122811-07 concerning the federal tax consequences of the facts described above under any other provision of the code of the internal_revenue_code provides that it may not be used or cited as precedent being sent to x’s authorized representatives pursuant to the power_of_attorney on file with this office a copy of this letter is this ruling is directed only to the taxpayer who requested it sec_6110 sincerely yours enclosures copy of this letter copy for sec_6110 purposes melissa c liquerman senior technician reviewer branch associate chief_counsel passthroughs and special industries
